 



Exhibit 10.24

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) is entered into
as of April 26, 2005 by and between                     (the “Executive”), and
Collegiate Funding Services, Inc., a corporation organized and existing under
the laws of the State of Delaware (the “Company”).

WHEREAS, Executive is currently employed as                      of the Company
pursuant to an employment agreement dated                     , between
Executive and the Company (the “Employment Agreement”); and

WHEREAS, in recognition of Executive’s contributions to the success and
accomplishments of the Company and to provide additional incentive for the
Executive’s continued contributions and accomplishments, the Company wishes
amend the terms of the Employment Agreement as set forth herein; and

WHEREAS, the Company and Executive agree to enter into such amendment on the
terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

PART I. DEFINITIONS. CAPITALIZED TERMS NOT DEFINED HEREIN SHALL HAVE THE MEANING
SET FORTH IN THE EMPLOYMENT AGREEMENT.

PART II. AMENDMENTS.



  A.   There is added a new Section 6(d) to the read as follows:

Upon a Change of Control (as defined in Section 12.3(a)), All Stock Options
and/or Restricted Shares held by Executive shall fully vest and, as applicable,
be exercisable immediately, and all restrictions on Restricted Shares shall
lapse.



  B.   Section 12.3(d) of the Employment Agreement is deleted in its entirety.

PART III. GENERAL



  A.   Except as set forth in Section 2 of this Amendment, the Employment
Agreement remains in full force and effect.     B.   Each of the Company and the
Executive hereby give notice of its and his intent, respectively, to permit the
automatic extension of the Term of the Employment Agreement, as amended by this
Amendment, for an additional one-year term beginning on ___, 2005.     C.   This
Amendment may be executed in any number of counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute one and the same instrument.

[Remainder of page intentionally left blank.]

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed the
day and year first written above.

COMPANY

Collegiate Funding Services, Inc.

By: ________________________

EXECUTIVE

___________

Title:

2